DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Clams
The currently pending claims in the present application are originally-filed claims 1-21 dated 24 August 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 8, and 15 recites the limitation "the computing device" near its end.  There is insufficient antecedent basis for this limitation in each of those claims. The other claims are rejected for similar reasons due to their dependency from claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The elements of the multi-step patent eligibility analysis (see MPEP 2106), resulting in the claims being rejected as ineligible, are addressed in the paragraphs below.
	Step 1 of the patent eligibility analysis asks whether a claim is to a process, machine, manufacture or composition of matter. (See MPEP 2106.03(II).) The “system” of claims 1-7 is to a machine under 35 USC 101, the “method” of claims 8-14 is to a process under the statute, and the “non-transitory machine-readable storage medium” of claims 15-21 is to a “manufacture” under the statute. Therefore, claims 1-21 meet the criteria of Step 1 of the patent eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the analysis, as explained below.
	The next step of the patent eligibility analysis, Step 2A, is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One asks whether the claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following limitations:
“A method comprising: executing” an “assignment algorithm that determines assignments of each of a plurality of new and existing electronic bills to a plurality of auditor identifiers.”
“Based on: current productivity data comprising two or more metrics associated with each of plurality of auditor identifiers.”
“Current billing data comprising one or more characteristics of each of the new and existing electronic bills.”
“Current workload data comprising a quantity and one or more of the characteristics of the existing electronic bills associated with each of the auditor identifiers.”
“Transmitting” “the determined assignments of each of the electronic bills to one or more of the auditor identifiers.”
	The limitations above, when given their broadest reasonable interpretation in the context of the claim as a whole, recite fundamental economic principles or practices (including insurance in instances where the claimed “bills” are insurance claims and the claimed “auditor idenfifiers” are claims adjusters), commercial or legal interactions (in the form of contracts, legal obligations, sales activities, and business relations associated with the acts performed by insurance companies for the insured), and managing personal behavior or relationships or interactions between people (including following rules or instructions for handling of bills by auditors, as part of interactions between the insured and insurance companies), which fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) The limitations above also recite concepts performed in the human mind (including observation of the claimed “productivity,” “billing,” and “workload” “data,” and evaluation for the claimed “determine assignment” step), which fall under the mental processes grouping of abstract ideas. (See id.) As such, claim 1 fails to meet the criteria of Step 2A, Prong One of the patent eligibility analysis.
	Step 2A, Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing with using claim 1 as an example, the claim recites the following additional elements;
“A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method.”
The claimed “assignment algorithm” includes a “machine learning assignment algorithm.”
The claimed “transmitting” is “by the computing device.”
	The additional elements above, when given their broadest reasonable interpretation in the context of the claim as a whole, are analogous to: “Mere automation of manual processes,” which “courts have indicated may not be sufficient to show an improvement in computer-functionality” (see MPEP 2106.05(a)(I)); “A commonplace business method being applied on a general purpose computer” and “Gathering and analyzing information using conventional techniques and displaying the result,” which “courts have indicated may not be sufficient to show an improvement to technology” (see MPEP 2106.05(a)(II)); “Receiving or transmitting data over a network,” “Performing repetitive calculations,” and “Storing and retrieving information in memory,” which “courts have recognized” “as insignificant extra-solution activity” (see MPEP 2106.05(d)(II)); “A commonplace business method or mathematical algorithm being applied on a general purpose computer,” which “courts have found” “to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process” (see MPEP 2106.05(f)); and “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field,” which “courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception” (see MPEP 2106.05(h)). The additional elements, therefore, do not warrant a finding of patent eligibility of claim 1 under Step 2A, Prong Two. In other words, the claim fails to meet the criteria of Step 2A, Prong Two of the patent eligibility analysis.
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality)” (see MPEP 2106.05(d)(II)). Claim 1, therefore, fails to meet the criteria of Step 2B of the patent eligibility analysis. For all of these reasons, claim 1 is rejected under 35 USC 101 as ineligible for patenting.
	Claims 2-7 depend from claim 1. While claims 2-7 are of different scope relative to claim 1, they recite abstract idea elements and additional elements similar to those recited by claim 1. As such, the ineligibility rationales applied in the rejection of claim 1 also apply to claims 2-7. Claims 2-7, therefore, also are rejected under 35 USC 101 as ineligible for patenting.
	Claims 8-14, while of different scope relative to claims 1-7, recite abstract idea elements and additional elements similar to the limitations recited by claims 1-7. As such, the ineligibility rationales applied in the rejection of claims 1-7 also apply to claims 8-14. Claims 8-14, therefore, also are rejected under 35 USC 101 as ineligible for patenting.
	Claims 15-21, while of different scope relative to claims 1-7 (and claims 8-14), recite abstract idea elements and additional elements similar to the limitations recited by claims 1-7 (and claims 8-14). As such, the ineligibility rationales applied in the rejection of claims 1-7 (and claims 8-14) also apply to claims 15-21. Claims 15-21, therefore, also are rejected under 35 USC 101 as ineligible for patenting.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 11,151,658 B1 to Cochran et al. (“Cochran”)1 in view of U.S. Pat. App. Pub. No. 2017/0116677 A1 to Gray et al. (“Gray”), and further in view of U.S. Pat. No. 10,832,347 B1 to Westhues et al. (“Westhues”).
	Regarding claim 1, Cochran teaches the following limitations:
“A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method.” Cochran teaches, in its claim 1, “An automated system for objectively assigning resources” “comprising” “one or more processors; and a computer-readable storage device coupled to the one or more 
“Executing” an “assignment algorithm that determines assignments of each of a plurality of new and existing electronic bills to a plurality of auditor identifiers based on: current productivity data comprising two or more metrics associated with each of plurality of auditor identifiers; current billing data comprising one or more characteristics of each of the new and existing electronic bills; and current workload data comprising a quantity and one or more of the characteristics of the existing electronic bills associated with each of the auditor identifiers.” Cochran teaches, in col. 7, ll. 43-46, “As illustrated in FIG. 2, at the center of the invention is the Algorithm Engine 10. The Algorithm Engine 10 interfaces with all of the modules to match and route claims to optimal resources or multiple resources.” Cochran teaches, in col. 7, ll. 52-58, “The evaluation can include such items as claim type, location of the claim, qualifications and requirement of the claim. The Algorithm Engine 10 then makes a determination of the best resource fit based on the rules established by the insurance company. The resource evaluation can include factors such as location and time to get to the claim, qualifications needed for the claim, workload and capacity.” Cochran teaches, in col. 8, ll. 55-58, “Algorithm Engine 10 selects a resource from a database of resources, based at least in part on the resource's qualifications, certifications, availability, real-time location, and skills assessment.” Cochran teaches, in col. 9, ll. 51-62, “In step 405, the Algorithm Engine 10, through Algorithm Engine Assignment Accelerator 11, analyzes the Claim Data Factors 12. In the preferred embodiment, this data is parsed into constituent elements which include the longitude and latitude of the claim (including the state, county, and zip code), the 
“Transmitting, by the computing device, the determined assignments of each of the electronic bills to one or more of the auditor identifiers.” Cochran teaches, in col. 10, ll. 21-24, “In step 407, the Algorithm Engine 10 analyzes the data gathered in the prior steps and assigns the appropriate resource. In step 408, the claim is sent to the insurer by the Analytics and Reporting Module 50 for processing.” The sending of the claims in Cochran reads on the claimed “transmitting, by the computing device, the determined assignments of each of the electronic bills.” The sending of the claims to the resources in Cochran reads on the claimed “transmitting” “to one or more of the auditor identifiers.”
	Gray and Westhues teach limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Cochran:
The claimed “assignment algorithm” includes “a machine learning assignment algorithm.” Cochran teaches, in col. 5, ll. 46-51, “Historical client specific data related to claims distribution is aggregated, as well as anonymous industry data, allowing for predictive analytics and machine learning to further automate the creation of resource teams based on previous events.” Cochran, however, appears to lack further details about the machine learning. Gray teaches, in para. [0022], “different claim handlers will have different abilities and/or different workloads. As a result, particular types of disability insurance claims might be more effectively assigned to particular claim handlers,” and “It would therefore be desirable to provide systems and methods to facilitate the assignment of disability insurance claims to claim handlers.” Gray teaches, in para. [0055], “a determination of an appropriate claim segment may be based at least in part on a predictive model.” Gray teaches, in para. [0066], “Note that a predictive model might refer to, but is not limited to, methods such as ordinary least squares regression, logistic regression, decision trees, neural networks, generalized 
	Gray teaches assigning insurance claims to handlers (see para. [0004]), similar to the claimed invention and to Cochran. Westhues teaches routing and assignment of auto insurance claims (col. 3, ll. 22 and 23), similar to the claimed invention, Cochran, and Westhues. It would 
	Regarding claim 2, the combination of Cochran, Gray, and Westhues teaches the following limitations:
“The system of claim 1, the method further comprising: training, by the computing device, the machine learning assignment algorithm based on at least: historic productivity data comprising two or more metrics associated with each of the auditor identifiers; historic billing data comprising one or more characteristics of prior unaudited electronic claims; and historic monitored workload data comprising a quantity and one or more characteristics of the prior electronic bills associated with the auditor identifiers.” As explained above, Cochran teaches elements that read on the claimed forms of “data.” Cochran teaches the use of “historical client specific” data used in the context of “machine learning” (see col. 5, ll. 46-51), but appears to lack a description of specifics. Gray teaches, in para. [0068], “A function performed by the data storage module 802 in the computer system 800 is to receive, store and provide access to both historical claim transaction data (reference numeral 804) and current claim transaction data (reference numeral 806). As described in more detail below, the historical claim transaction data 804 is employed to train a predictive model to provide an output that indicates how a claim should by handled.” Westhues teaches, in col. 3, ll. 19-23, “The present embodiments are directed to, inter alia, machine learning techniques for training a machine learning (ML) model using historical automobile claim data to determine a routing and/or assignment for an auto insurance claim.”

	Regarding claim 4, the combination of Cochran, Gray, and Westhues teaches the following limitations:
“The system of claim 1 further comprising monitoring, by the computing device, to obtain at least a portion of the current productivity data and the current workload data associated with the auditor identifiers.” Cochran teaches, in col. 7, ll. 63-67, “The Resource Module 20 manages the information for the adjusters and workers. It allows a user to setup employees, workers, or adjusters. It stores information regarding the state licenses, availability, military experience, or other relevant qualifications and information.” Cochran teaches, in col. 8, ll. 55-58, “Algorithm Engine 10 selects a resource from a database of resources, based at least in part on the resource's qualifications, certifications, availability, real-time location, and skills assessment.” Cochran teaches, in col. 12, ll. 35-43, “In step 1010, the Algorithm Engine 10 analyzes the data provided by the Resource Module 20. In some embodiments, this data includes the longitude and latitude of the resource, the resource availability, the resource's pending volume, the resource's efficiency rating, the resource's skill rating, which repairs the resource's certified to perform, the resource's licensing and certifications, the resource's prior history and the resource's customer service rating.” Cochran teaches, in its claim 11, “the resource data comprises” “a pending workload for each of the resources.” The receipt of resource information by the Resource 
	Regarding claim 5, the combination of Cochran, Gray, and Westhues teaches the following limitations:
“The system of claim 1 further comprising extracting, by the computing device, the one or more characteristics of each of the new and existing electronic bills to obtain the current billing data.” Cochran teaches, in col. 8, ll. 47 and 48, “The Claim Intake Module 30 automatically receives the FNOL or claim information.” See also, FIG. 6 of Cochran. The determining of claim information from the data in FIG. 6 of Cochran reads on the claimed “extracting” “the one or more characteristics of each of the new and existing electronic bills to obtain the current billing data.”
	Regarding claim 6, the combination of Cochran, Gray, and Westhues teaches the following limitations:
“The system of claim 1 wherein the two or more characteristics of the current productivity data further comprises amount of time data required to work on each of a plurality of types of electronic bills and overall work time data associated with the auditor identifiers.” Cochran teaches, in col. 7, ll. 56-58, “The resource evaluation can include factors such as location and time to get to the claim, qualifications needed for the claim, workload and capacity.” The time to get to the claim in Cochran reads on the claimed “amount of time data required to work on each of a plurality of types of electronic bills.” The workload and capacity in Cochran read on the claimed “overall work time data associated with the auditor identifiers.”

“The system of claim 1 wherein the one or more characteristics of each of the new and existing electronic bills comprise one of a plurality of types, one of a plurality of jurisdictions, charge amounts, bill age, one of a plurality of types of injuries, or one of a plurality of medical provider identifiers.” Cochran teaches “Type of Loss: Hail” in FIG. 8a, which reads on the claimed “one or more characteristics of each of the new and existing electronic bills comprise one of a plurality of types.”
	Regarding claims 8, 9, and 11-14, while the claims are of different scope relative to claims 1, 2, and 4-7, the claims recite limitations similar to the limitations recited by claims 1, 2, and 4-7. As such, the rejection rationales applied in the rejection of claims 1, 2, and 4-7 also apply to the rejection of claim 8, 9, and 11-14. Further, Cochran teaches a “Claim Server 60,” described in col. 9, ll. 11 and 12, and shown in FIG. 3, that reads on the “server computer” recited by claim 8. Accordingly, claims 8, 9, and 11-14, like claims 1, 2, and 4-7, are rejected for being obvious in view of the combination of Cochran, Gray, and Westhues.
	Regarding claims 15, 16, and 18-21, while the claims are of different scope relative to claims 1, 2, and 4-7, the claims recite limitations similar to the limitations recited by claims 1, 2, and 4-7. As such, the rejection rationales applied in the rejection of claims 1, 2, and 4-7 also apply to the rejection of claim 15, 16, and 18-21. Accordingly, claims 15, 16, and 18-21, like claims 1, 2, and 4-7, are rejected for being obvious in view of the combination of Cochran, Gray, and Westhues.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran in view of Gray, further in view of Westhues, and further in view of U.S. Pat. App. Pub. No. 2019/0065939 A1 to Bourgoin et al. (“Bourgoin”).
Regarding claim 3, Bourgoin teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Cochran, Gray, and Westhues:
“The system of claim 2 further comprising receiving, by the computing device, an adjustment of at least one of the determined assignments of the electronic claims, wherein the training the machine learning assignment algorithm is further based on the received adjustment.” As explained in the rejections of claims 1 and 2, the combination of Cochran, Gray, and Westhues teaches elements reading on the claimed “determined assignments of the electronic claims” and “training the machine learning assignment algorithm.” Bourgoin teaches, in para. [0005], “Principles of the invention provide techniques for Bayesian network based hybrid machine learning.” Bourgoin teaches, in para. [0053], “the Bayesian network structure 306 captures direct feedback 314 from expense auditors, the end users of the system. The Bayesian network structure 306 self-updates by digesting the captured feedback 314 to update the fuzzy rules 303.” Bourgoin teaches, in para. [0063], “The 100% machine learning module 318 and the hybrid machine learning module 326 produce system outcomes 328 (i.e. each reimbursement claim fed into the Bayesian network structure 306 is assigned a probability of fraud). Reviewers (e.g., expense auditors) then provide feedback 314 regarding whether each claim was or was not determined to be fraudulent, for at least a random sample of the reimbursement claims. Thus, the feedback 314 comprises real labels for the data with pseudo labels 324 that is fed into the hybrid machine learning module 326, which adjusts the confidence parameters A and the sensitivity parameters W in response to the feedback 314.” The feedback and adjustment cycle in Bourgoin reads on the claimed “adjustment” and use thereof.

	Regarding claims 10 and 17, while the claims are of different scope relative to claim 3, the claims recite limitations similar to the limitations recited by claim 3. As such, the rejection rationales applied in the rejection of claim 3 also apply to the rejection of claims 10 and 17. Accordingly, claims 10 and 17, like claim 3, are rejected for being obvious in view of the combination of Cochran, Gray, Westhues, and Bourgoin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2016/0071218-A1 to Blakeman et al. discloses insurance claim data segmentation. (See abstract, title.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cochran is identified as a “Continuation of application No. 15/430,437, filed on Feb. 10, 2017” (see title page, related U.S. application data).